Exhibit 10.2

 

FORM OF SENIOR SECURED CONVERTIBLE NOTE

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

Vringo, Inc.

 

Senior Secured Convertible Note

 

Issuance Date:  May 4, 2015 Original Principal Amount: U.S. $[_________]

 

FOR VALUE RECEIVED, Vringo, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of [________________] or its registered assigns
(“Holder”) the amount set forth above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), on any Installment Date with respect to the Installment Amount due on
such Installment Date (each as defined below), or upon acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at the applicable Interest
Rate (as defined below) from the date set forth above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon the
Maturity Date, any Installment Date with respect to the Installment Amount due
on such Installment Date, or upon acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Senior
Secured Convertible Note (including all Senior Secured Convertible Notes issued
in exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Senior Secured Convertible Notes (collectively, the “Notes”) issued pursuant to
(i) the Indenture, (ii) the Supplemental Indenture, (iii) the Securities
Purchase Agreement and (iv) the Company’s Registration Statement on Form S-3
(File number 333-182823). Certain capitalized terms used herein are defined in
Section 28.

 

1.         PAYMENTS OF PRINCIPAL. On each Installment Date (which includes the
Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8. On
the Maturity Date, the Company shall pay to the Holder an amount in cash, shares
of Common Stock, or a combination thereof, representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as
defined below), if any, on such Principal and Interest. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

 

 

 

 

2.           INTEREST; INTEREST RATE.

 

(a)         Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 360-day year and twelve 30-day months,
shall compound on each Interest Date, and shall be payable in arrears quarterly
on each Interest Date with the first Interest Date being July 1, 2015. Interest
shall be payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, in shares of Common Stock (“Interest Shares”, and each
such Interest Date in which Interest Shares are to paid hereunder, an “Interest
Share Delivery Deadline”) so long as there has been no Equity Conditions
Failure; provided however, that the Company may, at its option following written
notice to the Holder, pay Interest on any Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and Interest Shares. The Company
shall deliver a written notice (each, an “Interest Election Notice”) to each
holder of the Notes on or prior to the second (2nd) Trading Day prior to the
applicable Interest Date (the “Interest Notice Due Date”, and the date such
notice is delivered to all of the holders of Notes, the “Interest Notice Date”)
which notice (i) either (A) confirms that Interest to be paid on such Interest
Date shall be paid entirely in Interest Shares or (B) elects to pay Interest as
Cash Interest or a combination of Cash Interest and Interest Shares and
specifies the amount of Interest that shall be paid as Cash Interest and the
amount of Interest, if any, that shall be paid in Interest Shares and (ii)
certifies that there has been no Equity Conditions Failure. If an Equity
Conditions Failure has occurred as of the Interest Notice Date, then the
applicable Interest Notice shall state either (x) the Company has elected to pay
such Interest as Cash Interest or (y) the Company is seeking the consent of the
Holder to waive the Equity Conditions Failure to permit the payment of such
Interest, in whole or in part, as specified by the Company in such Interest
Notice, in Interest Shares; provided, that if the Holder does not waive such
Equity Conditions Failure, such Interest shall be paid as Cash Interest.
Notwithstanding anything herein to the contrary, if no Equity Conditions Failure
has occurred as of the Interest Notice Date but an Equity Conditions Failure
occurs at any time prior to the Interest Date, (A) the Company shall provide the
Holder a subsequent notice to that effect and (B) unless the Holder waives the
Equity Conditions Failure, the Interest shall be paid in cash. Interest to be
paid on an Interest Date in Interest Shares shall be paid in a number of fully
paid and nonassessable shares (rounded to the nearest whole share in accordance
with Section 3(a)) of Common Stock equal to the quotient of (1) the amount of
Interest payable on such Interest Date less any Cash Interest paid and (2) the
Interest Conversion Price in effect on the applicable Interest Date. If the
Company fails to deliver an Interest Election Notice with respect to an Interest
Date on or prior to the applicable Interest Notice Due Date, the Company shall
be deemed to have delivered an Interest Election Notice confirming that Interest
to be paid on such Interest Date shall be paid entirely in Interest Shares and
certifying that no Equity Conditions Failure then exists.

 

2

 

 

(b)         When any Interest Shares are to be paid on an Interest Date, the
Company shall (i) (A) provided that the Company’s Transfer Agent (as defined
below) is participating in the DTC (as defined below) Fast Automated Securities
Transfer Program, credit such aggregate number of Interest Shares to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian system, or (B) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver on the applicable Interest Date, to the address set
forth in the register maintained by the Company for such purpose pursuant to the
Securities Purchase Agreement or to such address as specified by the Holder in
writing to the Company at least three (3) Business Days prior to the applicable
Interest Date, a certificate, registered in the name of the Holder or its
designee, for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest. The Company shall not issue any fraction of a share of Common Stock
upon any issuance of Interest Shares on any Interest Date. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. In addition to Holder’s right to pursue any remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Interest Shares (or to
electronically deliver such Interest Shares), any failure by the Company to
timely deliver Interest Shares to the Holder (or its designee) on an Interest
Date shall be subject to the provisions of Section 3(c)(ii) below. When any
Interest Shares are to be paid on an Interest Date, notwithstanding anything in
the Indenture or the Supplemental Indenture to the contrary, such Interest
Shares shall be delivered directly to, or to the account of, the Holder as
provided above and the Company shall provide written notice to the Trustee that
such Interest Shares have been delivered in full or partial satisfaction of the
Company’s obligation to pay interest on this Note for the relevant interest
period. The Trustee shall be entitled to absolutely rely on such notice without
further inquiry or investigation.

 

(c)         Prior to the payment of Interest on an Interest Date, the Maturity
Date or any applicable Redemption Date, Interest on this Note shall accrue at
the Interest Rate and be payable by way of inclusion of the Interest in the
Conversion Amount on each Conversion Date in accordance with Section 3(b)(i) or
upon any redemption in accordance with Section 13 or any required payment upon
any Bankruptcy Event of Default (as defined below). From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
shall automatically be increased to sixteen and on-half percent (16.5%) per
annum. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default. The Company shall pay
any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent (as
defined below) and the Trustee) that may be payable with respect to the issuance
and delivery of shares of Common Stock issuable hereunder.

 

3.         CONVERSION OF NOTES. This Note shall be convertible into validly
issued, fully paid and non-assessable shares of Common Stock (as defined below),
on the terms and conditions set forth in this Section 3.

 

3

 

 

(a)         Conversion Right. Subject to the provisions of Section 3(d), at any
time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below)
and the Trustee) that may be payable with respect to the issuance and delivery
of Common Stock upon conversion of any Conversion Amount.

 

(b)         Conversion Rate.

 

(i)         The number of shares of Common Stock issuable upon conversion of any
Conversion Amount pursuant to Section 3(a) shall be determined by dividing (x)
such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).

 

(1)         “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus all accrued and unpaid Interest with respect to such portion of
the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

 

(2)         “Conversion Price” means, as of any Conversion Date or other date of
determination, $1.00, subject to adjustment as provided herein.

 

(c)         Mechanics of Conversion.

 

(i)         Optional Conversion Prior to Maturity Date. To convert any
Conversion Amount into shares of Common Stock on any date (a “Conversion Date”),
the Holder shall deliver (whether via electronic mail or otherwise), for receipt
on or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and the Trustee. If required by Section 3(c)(iii),
within three (3) Trading Days following a conversion of this Note as aforesaid,
the Holder shall surrender this Note to a nationally recognized overnight
delivery service for delivery to the Company (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 18(b)). On or before 5:00 p.m, New York time, on the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by electronic mail an acknowledgment of confirmation,
in the form attached hereto as Exhibit II, of receipt of such Conversion Notice
to the Holder, the Trustee and the Company’s transfer agent (the “Transfer
Agent”). On or before the third (3rd) Trading Day following the date of receipt
of a Conversion Notice, the Company shall (1) provided that the Transfer Agent
is participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If this Note is physically
surrendered for conversion pursuant to Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than five (5) Business Days after receipt of this Note and at its
own expense, issue and, following authentication of such new Note, deliver to
the Holder (or its designee) a new Note (in accordance with Section 18(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date. In the event of a partial
conversion of this Note pursuant hereto, the Principal amount converted shall be
deducted from the Installment Amount(s) relating to the Installment Date(s) as
set forth in the applicable Conversion Notice.

 

4

 

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via electronic
mail or otherwise), a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s or its designee’s balance
account with DTC for such number of shares of Common Stock to which the Holder
is entitled upon the Holder’s conversion of any Conversion Amount (as the case
may be) (a “Conversion Failure”), then, in addition to all other remedies
available to the Holder, (1) the Company shall pay in cash to the Holder on each
day after such third (3rd) Trading Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to 2% of the product of (A)
the sum of the number of shares of Common Stock not issued to the Holder on a
timely basis and to which the Holder is entitled multiplied by (B) the Closing
Sale Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
electronic mail or otherwise), the Company shall fail to issue and deliver to
the Holder (or its designee) a certificate and register such shares of Common
Stock on the Company’s share register or credit the Holder’s or its designee’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder (as the case may be),
and if on or after such third (3rd) Trading Day the Holder (or any other Person
in respect, or on behalf, of the Holder) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock, issuable upon such conversion
that the Holder so anticipated receiving from the Company, then, in addition to
all other remedies available to the Holder, the Company shall, within three (3)
Business Days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (including, without limitation, by
any other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”),
at which point the Company’s obligation to so issue and deliver such certificate
or credit the Holder’s balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon the Holder’s conversion
hereunder (as the case may be) (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to so issue and deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

5

 

 

(iii)         Registration; Book-Entry. The Trustee shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”) as provided in Section 2.05 of the Indenture. No later than
the second (2nd) Trading Day after the delivery of the Conversion Notice or any
redemption of this Note, the Company shall deliver written confirmation to the
Trustee that such conversion or redemption, as applicable, has been completed in
full, which confirmation shall set forth the aggregate Principal of this Note
then converted or redeemed, as applicable, and the remaining aggregate principal
of this Note then outstanding. The Trustee shall be entitled to conclusively
rely on such confirmation by the Company, as authorization to adjust the
Register in accordance with such confirmation. The entries in the Register shall
be conclusive and binding for all purposes absent manifest error. The Company,
the Trustee and the holders of the Notes shall treat each Person whose name is
recorded in the Register as the owner of a Note for all purposes (including,
without limitation, the right to receive payments of Principal and Interest
hereunder) notwithstanding notice to the contrary. A Registered Note may be
assigned, transferred or sold in whole or in part only by registration of such
assignment or sale on the Register. Notwithstanding anything to the contrary set
forth in this Section 3 or in the Indenture or in the Supplemental Indenture,
following conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted (in which event this Note shall be delivered to the Company as
contemplated by Section 3(c)(i)) or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note. The
Holder and the Company shall maintain records showing the Principal, Interest
and Late Charges, if any, converted and/or paid (as the case may be) and the
dates of such conversions and/or payments (as the case may be) or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion. Other than adjusting
the Register to reflect the conversion of Notes, the Trustee shall have no duty
to calculate the Conversion Rate or any other calculations under this Section 3,
nor shall the Trustee have any duty or obligation to monitor, confirm or verify
any of the activities relating to the conversion of the Notes or the
permissibility of any such conversion.

 

6

 

 

(iv)         Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 23.

 

(d)         Limitations on Conversions.

 

(i)         Beneficial Ownership. Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant to Section 8 hereof, to the extent (but only
to the extent) that the Holder or any of its affiliates would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether this Note shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be convertible, exercisable or exchangeable (as among all such securities owned
by the Holder and its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act (as defined in the Securities Purchase Agreement) and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Note or securities
issued pursuant to the Securities Purchase Agreement. By written notice to the
Company, any Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such increase or decrease shall apply
only to the Holder sending such notice and not to any other holder of Notes.

 

7

 

 

(ii)         Principal Market Regulation. The Company shall not issue any shares
of Common Stock upon conversion or otherwise pursuant to the terms of this Note
if the issuance of such shares of Common Stock would exceed the aggregate number
of shares of Common Stock which the Company may issue upon conversion or
exercise (as the case may be) of the Notes and the Warrants or otherwise
pursuant to the terms of this Note without breaching the Company’s obligations
under the rules or regulations of the Principal Market (the number of shares
which may be issued without violating such rules and regulations, the “Exchange
Cap”), except that such limitation shall not apply in the event that the Company
(A) obtains the approval of its stockholders as required by the applicable rules
of the Principal Market for issuances of shares of Common Stock upon conversion
or exercise (as the case may be) of the Notes and the Warrants or otherwise
pursuant to the terms of this Note in excess of such amount or (B) obtains a
written opinion from outside counsel to the Company that such approval is not
required, which opinion shall be reasonably satisfactory to the Holder. Until
such approval or such written opinion is obtained, no Buyer (as defined in the
Securities Purchase Agreement) shall be issued in the aggregate, upon conversion
or exercise (as the case may be) of any of Notes or any of the Warrants or
otherwise pursuant to the terms of this Note, shares of Common Stock in an
amount greater than the product of (i) the Exchange Cap multiplied by (ii) the
quotient of (1) the aggregate original principal amount of Notes issued to such
Buyer pursuant to the Securities Purchase Agreement on the Closing Date (as
defined in the Securities Purchase Agreement) divided by (2) the aggregate
original principal amount of all Notes issued to all the Buyers (as defined in
the Securities Purchase Agreement) pursuant to the Securities Purchase Agreement
on the Closing Date (with respect to each Buyer, the “Exchange Cap Allocation”).
In the event that any Buyer shall sell or otherwise transfer any of such Buyer’s
Notes, the transferee shall be allocated a pro rata portion of such Buyer’s
Exchange Cap Allocation with respect to such portion of such Notes so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of a holder’s
Notes and Warrants, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder’s conversion in full of such holder’s Notes and exercise
in full of such Warrants shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes and Warrants on a pro rata basis
in proportion to the shares of Common Stock underlying the Notes and Warrants
then held by each such holder. In the event that the Company is prohibited from
issuing shares of Common Stock pursuant to this Section 3(d)(ii) (the “Exchange
Cap Shares”), the Company shall pay cash (each, an “Exchange Cap Share
Cancellation Amount”) in exchange for the cancellation of such shares of Common
Stock at a price equal to the sum of (i) the product of (x) such number of
Exchange Cap Shares and (y) the greatest Closing Sale Price of the Common Stock
on any Trading Day during the period commencing on the date the Holder delivers
the applicable Conversion Notice with respect to such Exchange Cap Shares to the
Company and ending on the date of such issuance and payment under this Section
3(d)(ii) and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Exchange Cap Shares, any brokerage commissions and other
out-of-pocket expenses, if any, of the Holder incurred in connection therewith.

 

8

 

 

4.           RIGHTS UPON EVENT OF DEFAULT.

 

(a)         Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(i)         the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days or for more than an aggregate of ten (10) Trading Days
in any 365-day period;

 

(ii)         the Company’s (A) failure to cure a Conversion Failure or a
Delivery Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for Warrant Shares (as defined in the Securities Purchase
Agreement) in accordance with the provisions of the Warrants;

 

9

 

 

(iii)         if at any time after the one-year anniversary of the Issuance Date
the Holder’s Authorized Share Allocation (as defined below) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note for a period of ten
(10) consecutive days (without regard to any limitations on conversion set forth
in Section 3(d) or otherwise) unless the Lockbox Balance is sufficient to repay
the Principal, Interest, Late Charges, if any, on this Note in full;

 

(iv)         the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least five (5) days;

 

(v)         the occurrence of any default under, redemption of or acceleration
prior to maturity of any Subsidiary Note (as defined in the Securities Purchase
Agreement);

 

(vi)         the occurrence of any default under, redemption of or acceleration
prior to maturity of any Indebtedness (as defined in the Securities Purchase
Agreement) of the Company or any of its Subsidiaries in an aggregate amount in
excess of $250,000;

 

(vii)         bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within forty-five (45) days
of their initiation;

 

(viii)         the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by the Company or any Subsidiary of its inability to pay its debts
generally as they become due, the taking of corporate action by the Company or
any Subsidiary in furtherance of any such action or the commencement by any
Person of a UCC foreclosure sale of a material portion of the Company’s or any
Subsidiary’s assets or any other similar action under federal, state or foreign
law;

 

10

 

 

(ix)         the entry by a court of (i) a decree, order, judgment or other
similar document adjudging the Company or any Subsidiary as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Subsidiary under any applicable federal, state or foreign law or
(ii) a decree, order, judgment or other similar document appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Subsidiary or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree, order, judgment or other similar document or any such other
decree, order, judgment or other similar document unstayed and in effect for a
period of forty-five (45) consecutive days;

 

(x)         a final judgment, judgments, any arbitration or mediation award or
any settlement of any litigation or any other satisfaction of any claim made by
any Person pursuant to any litigation, as applicable, in the United States, its
territories or possessions (other than in the ordinary course of the Company’s
business of enforcing and licensing intellectual property rights, consistent
with past practice) (each a “Judgment,” and collectively, the “Judgments”) with
respect to the payment of cash, securities and/or other assets with an aggregate
fair value (determined as provided below) in excess of $250,000 are rendered
against, agreed to or otherwise accepted by, the Company and/or any of its
Subsidiaries and which Judgments are not, within forty-five (45) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within forty-five (45) days after the expiration of such stay;
provided, however, any Judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $250,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such Judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
forty-five (45) days of the issuance of such Judgment. The fair value of any
assets other than cash or publicly traded securities will be determined jointly
by the Company and the Holder. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Trading Days after the tenth (10th) day following such Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Holder. The determination of such appraiser shall be final and binding upon
all parties absent manifest error and the fees and expenses of such appraiser
shall be borne by the Company;

 

11

 

 

(xi)         the Company and/or any Subsidiary, individually or in the
aggregate, either (i) fails to pay, when due, or within any applicable grace
period, any payment with respect to any Indebtedness in excess of $250,000 in
the aggregate (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000 in the aggregate, which breach or violation permits the other
party thereto to declare a default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Subsidiary,
which default or event of default would or is likely to have a material adverse
effect on the business, assets, operations (including results thereof),
liabilities, properties, condition (including financial condition) or prospects
of the Company or any of its Subsidiaries, individually or in the aggregate;

 

(xii)         other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches in any material respect any
representation, warranty, covenant or other term or condition of any Transaction
Document (including, without limitation, the Security Documents), except, in the
case of a breach of a covenant or other term or condition that is curable, only
if such breach remains uncured for a period of five (5) days;

 

(xiii)         any breach or failure in any respect by the Company or any
Subsidiary to comply in any material respect with any provision of either of
Sections 8 or 14 of this Note;

 

(xiv)         a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied, that there has been no Equity Conditions Failure or as to whether any
Event of Default has occurred;

 

(xv)         any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xvi)         any provision of any Transaction Document (including, without
limitation, the Subsidiary Notes and the Security Documents) shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the parties thereto in any material
respect, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Subsidiary Notes and the Security Documents);

 

12

 

 

(xvii)         the Subsidiary Notes shall for any reason fail or cease to create
a separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral (as defined in the
Subsidiary Notes) in favor of each of the Secured Parties (as defined in the
Subsidiary Notes);

 

(xviii)         the Security Documents shall for any reason fail or cease to
create a separate valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien on the Collateral (as defined in
the Security Agreement) in favor of each of the Secured Parties (as defined in
the Security Agreement); or

 

(xix)         any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could have a
Material Adverse Effect.

 

(b)         Notice of an Event of Default; Redemption Right. Upon the occurrence
of an Event of Default with respect to this Note, the Company shall within two
(2) Business Days deliver written notice thereof via electronic mail and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder and the Trustee. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default and ending (such ending date, the “Event of Default Right
Expiration Date”) on the tenth (10th) Trading Day after the later of (x) the
date such Event of Default is cured and (y) the Holder’s receipt of an Event of
Default Notice that includes (I) a reasonable description of the applicable
Event of Default, (II) a certification as to whether, in the opinion of the
Company, such Event of Default is capable of being cured and, if applicable, a
reasonable description of any existing plan of the Company to cure such Event of
Default and (III) a certification as to the date the Event of Default occurred
and the applicable Event of Default Right Expiration Date, the Holder may
require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the Company
and the Trustee, which Event of Default Redemption Notice shall indicate the
portion of this Note the Holder is electing to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(A) the Conversion Amount to be redeemed multiplied by (B) the Redemption
Premium and (ii) the product of (X) the Conversion Rate with respect to the
Conversion Amount in effect at such time as the Holder delivers an Event of
Default Redemption Notice multiplied by (Y) the product of (1) the Equity Value
Redemption Premium multiplied by (2) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Company
makes the entire payment required to be made under this Section 4(b) (the “Event
of Default Redemption Price”). Redemptions required by this Section 4(b) shall
be made in accordance with the provisions of Section 11. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 4, but subject to Section 3(d), until
the Event of Default Redemption Price (together with any Late Charges thereon)
is paid in full, the Conversion Amount submitted for redemption under this
Section 4(b) (together with any Late Charges thereon) may be converted, in whole
or in part, by the Holder into Common Stock pursuant to the terms of this Note.
In the event of a partial redemption of this Note pursuant hereto, the Principal
amount redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Event of Default Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 

13

 

 

5.           RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)         Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking to the Notes, and satisfactory to
the Holder. Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of a Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of such Fundamental Transaction, in lieu of the shares of the
Company’s Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Sections 6 and 15, which shall continue
to be receivable thereafter) issuable upon the conversion or redemption of the
Notes prior to such Fundamental Transaction, such shares of the publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note.

 

14

 

 

(b)         Notice of a Change of Control; Redemption Right. No sooner than
twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Change of Control, but not prior to the public announcement of
such Fundamental Transaction, the Company shall deliver written notice thereof
via electronic mail and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice or the Holder becoming aware of a Change of Control
if a Change of Control Notice is not delivered to the Holder in accordance with
the immediately preceding sentence (as applicable) and ending on the later of
twenty (20) Trading Days after (A) consummation of such Change of Control or (B)
the date of receipt of such Change of Control Notice, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (“Change of Control Redemption Notice”) to the Company and the Trustee,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company in cash at a price
equal to the product of (w) the Change of Control Redemption Premium multiplied
by (x) the Conversion Amount being redeemed (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 11 and shall have priority to payments to stockholders
in connection with such Change of Control. To the extent redemptions required by
this Section 5(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of this Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Fundamental Transaction Redemption Notice. In the event of the
Company’s redemption of any portion of this Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

15

 

 

6.           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a)         Purchase Rights. In addition to any adjustments pursuant to Section
7 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all of the record holders of any class of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Note (without taking
into account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

 

(b)         Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Holder. The provisions of this Section
6 shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

7.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)         Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section 5, if the Company at any
time on or after the Subscription Date subdivides (by any stock split, stock
dividend, stock combination, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 5, if the
Company at any time on or after the Subscription Date combines (by any stock
split, stock dividend, combination, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7(a)
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7(a)
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.

 

16

 

 

(b)         Holder’s Right of Adjusted Conversion Price. In addition to and not
in limitation of the other provisions of this Section 7 or Section 4(q) of the
Securities Purchase Agreement, if the Company in any manner issues or sells or
enters into any agreement to issue or sell, any Common Stock, Options or
Convertible Securities (any such securities, “Variable Price Securities”) that
are issuable pursuant to such agreement or convertible into or exchangeable or
exercisable for shares of Common Stock pursuant to such Options or Convertible
Securities, as applicable, at a price which varies or may vary with the market
price of the shares of Common Stock, including by way of one or more reset(s) to
a fixed price, but exclusive of such formulations reflecting customary
anti-dilution provisions (such as share splits, share combinations, share
dividends and similar transactions) (each of the formulations for such variable
price being herein referred to as, the “Variable Price”), the Company shall
provide written notice thereof via electronic mail and overnight courier to the
Holder on the date of such agreement and/or the issuance of such Convertible
Securities or Options, as applicable. From and after the date the Company enters
into such agreement or issues any such Variable Price Securities, the Holder
shall have the right, but not the obligation, in its sole discretion to
substitute the Variable Price for the Conversion Price upon conversion of this
Note by designating in the Conversion Notice delivered upon any conversion of
this Note that solely for purposes of such conversion the Holder is relying on
the Variable Price rather than the Conversion Price then in effect. The Holder’s
election to rely on a Variable Price for a particular conversion of this Note
shall not obligate the Holder to rely on a Variable Price for any future
conversion of this Note.

 

(c)         Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(b) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.

 

17

 

 

8.           COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)         General. On each applicable Installment Date, the Company shall pay
to the Holder of this Note the applicable Installment Amount due on such date by
converting such Installment Amount in accordance with this Section 8 (a “Company
Conversion”); provided, however, the Company may, at its option as described
below, pay all or any part of such Installment Amount by redeeming such
Installment Amount in cash (a “Company Redemption”) or by any combination of a
Company Conversion and a Company Redemption so long as the entire amount of such
Installment Amount due shall be converted and/or redeemed by the Company on the
applicable Installment Date, subject to the provisions of this Section 8,
provided further that the Company shall not be entitled to effect a Company
Conversion with respect to any portion of such Installment Amount and shall be
required to elect and to pay the entire amount of such Installment Amount in
cash pursuant to a Company Redemption if on the applicable Installment Notice
Due Date or on the applicable Installment Date (as the case may be) there is an
Equity Conditions Failure.

 

(b)          Mechanics of Company Installment Payments. Except in the case of
the first Installment Amount, on or prior to the date which is the twenty-second
(22nd) Trading Day prior to each Installment Date (each, an “Installment Notice
Due Date”), the Company shall deliver written notice (each, a “Company
Installment Notice” and the date the Trustee and all of the holders receive such
notice is referred to as to the “Company Installment Notice Date”), to the
Trustee and each holder of Notes and such Company Installment Notice shall (i)
either (A) confirm that the applicable Installment Amount of such holder’s Note
shall be converted in whole pursuant to a Company Conversion or (B) (1) state
that the Company elects to redeem, or is required to elect and redeem in
accordance with the provisions of the Notes, in whole or in part, the applicable
Installment Amount pursuant to a Company Redemption and (2) specify the portion
of the applicable Installment Amount which the Company elects, or is required to
elect and redeem, pursuant to a Company Redemption (such amount to be redeemed
in cash, the “Company Redemption Amount”) and the portion of the applicable
Installment Amount, if any, with respect to which the Company will, and is
permitted to, effect a Company Conversion (such amount of the applicable
Installment Amount so specified to be so converted pursuant to this Section 8 is
referred to herein as the “Company Conversion Amount”), which amounts when added
together, must equal the entire applicable Installment Amount and (ii) if the
applicable Installment Amount is to be paid, in whole or in part, pursuant to a
Company Conversion, certify that there is not an Equity Conditions Failure as of
the date of the applicable Company Installment Notice. Each Company Installment
Notice shall be irrevocable. For purposes of the first Installment Amount, the
Company Conversion Amount shall be deemed to be the entire Installment Amount.
Except in the case of the first Installment Amount, if the Company does not
timely deliver a Company Installment Notice in accordance with this Section 8
with respect to a particular Installment Date, then the Company shall be deemed
to have delivered an irrevocable Company Installment Notice confirming a Company
Conversion of the entire Installment Amount payable on such Installment Date and
shall be deemed to have certified that there is not an Equity Conditions Failure
on the applicable Installment Notice Due Date and the applicable Installment
Date. No later than (i) one (1) Trading Day after the Issuance Date, in the case
of the first Installment Amount, and (ii) with respect to all Installment
Amounts other than the first Installment Amount, one (1) Trading Day after
delivery or deemed delivery (as applicable) of the applicable Company
Installment Notice setting forth a Company Conversion Amount, the Company shall
deliver to the Holder’s account with DTC such number of shares of Common Stock
(the “Pre-Installment Conversion Shares”) equal to the quotient of (x) such
Company Conversion Amount divided by (y) the Pre-Installment Conversion Price,
and as to which the Holder shall be the owner thereof as of such time of
delivery or deemed delivery (as the case may be) of such Company Installment
Notice. Except as expressly provided in this Section 8(a), the Company shall
convert and/or redeem the applicable Installment Amount of this Note pursuant to
this Section 8 and the corresponding Installment Amounts of the other Notes
pursuant to the corresponding provisions of the other Notes in the same ratio of
the applicable Installment Amount being converted and/or redeemed hereunder. The
applicable Company Conversion Amount (whether set forth in the applicable
Company Installment Notice or by operation of this Section 8) shall be converted
in accordance with Section 8(c) and the applicable Company Redemption Amount
shall be redeemed in accordance with Section 8(d).

 

18

 

 

(c)         Mechanics of Company Conversion. Subject to Section 3(d), if the
Company delivers a Company Installment Notice and elects, or is deemed to have
delivered a Company Installment Notice and deemed to have elected, in whole or
in part, a Company Conversion in accordance with Section 8(a), then the
remainder of this Section 8(c) shall apply. The applicable Company Conversion
Amount, if any, which remains outstanding as of the applicable Installment Date
shall be converted as of the applicable Installment Date by converting on such
Installment Date such Company Conversion Amount at the Company Conversion Price,
and the Company shall, on the applicable Installment Date, deliver to the
Holder’s account with DTC such shares of Common Stock issued upon such
conversion (subject to the reduction contemplated by the immediately following
sentence and, if applicable, the last sentence of this Section 8(c)), provided
that there is no Equity Conditions Failure as of such Installment Date and a
Company Conversion is not otherwise prohibited under any other provision of this
Note. The number of shares of Common Stock to be delivered upon such Company
Conversion shall be reduced by the number of any Pre-Installment Conversion
Shares delivered in connection with such Installment Date. If an Event of
Default occurs during any applicable Company Conversion Measuring Period, then
either (i) the Holder shall return any Pre-Installment Conversion Shares
delivered in connection with the applicable Installment Date or (ii) the
Conversion Amount used to calculate the Event of Default Redemption Price shall
be reduced by the product of (x) the Company Conversion Amount applicable to
such Installment Date multiplied by (y) the Conversion Share Ratio (as defined
below). If there is an Equity Conditions Failure as of such Installment Date or
a Company Conversion is not otherwise permitted under any other provision of
this Note, then, at the option of the Holder designated in writing to the
Company, the Holder may require the Company to do any one or more of the
following: (i) the Company shall redeem all or any part designated by the Holder
of the unconverted Company Conversion Amount (such designated amount is referred
to as the “Designated Redemption Amount”) and the Company shall pay to the
Holder within three (3) Business Days of such Installment Date, by wire transfer
of immediately available funds, an amount in cash equal to 110% of such
Designated Redemption Amount, and/or (ii) the Company Conversion shall be null
and void with respect to all or any part designated by the Holder of the
unconverted Company Conversion Amount and the Holder shall be entitled to all
the rights of a holder of this Note with respect to such designated part of the
Company Conversion Amount; provided, however, the Conversion Price for such
designated part of such unconverted Company Conversion Amount shall thereafter
be adjusted to equal the lesser of (A) the Company Conversion Price as in effect
on the date on which the Holder voided the Company Conversion and (B) the
Company Conversion Price that would be in effect on the date on which the Holder
delivers a Conversion Notice relating thereto as if such date was an Installment
Date. In addition, if there is an Equity Conditions Failure as of such
Installment Date or a Company Conversion is not otherwise permitted under any
other provision of this Note, then, at the Holder’s option, either (I) the
Holder shall return any Pre-Installment Conversion Shares delivered in
connection with the applicable Installment Date or (II) the applicable
Designated Redemption Amount shall be reduced by the product of (X) the Company
Conversion Amount applicable to such Installment Date multiplied by (Y) the
Conversion Share Ratio. If the Company fails to redeem any Designated Redemption
Amount by the third (3rd) Trading Day following the applicable Installment Date
by payment of such amount on the applicable Installment Date, then the Holder
shall have the rights set forth in Section 11 as if the Company failed to pay
the applicable Company Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(xiii)).
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Company delivers Common Stock representing the Company
Conversion Amount to the Holder, the Company Conversion Amount may be converted
by the Holder into Common Stock pursuant to Section 3. In the event that the
Holder elects to convert the Company Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Conversion Amount so converted shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice. If, with respect to an Installment Date, the number of
Pre-Installment Conversion Shares delivered to the Holder exceeds the number of
Post-Installment Conversion Shares with respect to such Installment Date, then
the number of shares of Common Stock equal to such excess shall constitute a
credit against the number of shares of Common Stock to be issued to such Holder
pursuant to Sections 3 and 8(b) hereof and shall reduce the number of shares of
Common Stock required to be actually issued by the Company to the Holder under
such sections on a share-for-share basis until such time as the number of shares
that would have been issued by the Company to such Holder (not taking account of
such credit) equals the amount of such excess.

 

19

 

 

(d)         Mechanics of Company Redemption. If the Company elects, or is
required to elect, a Company Redemption, in whole or in part, in accordance with
Section 8(a), then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company
on such Installment Date in an amount of cash, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
an amount, equal to 102.5% of the applicable Company Redemption Amount (the
“Company Installment Redemption Price”). If the Company fails to redeem the
applicable Company Redemption Amount on the applicable Installment Date by
payment of the Company Installment Redemption Price on such date, then, at the
option of the Holder designated in writing to the Company (any such designation
shall be a “Conversion Notice” for purposes of this Note), the Holder may
require the Company to convert all or any part of the Company Redemption Amount
at the Company Conversion Price (determined as of the date of such designation
as if such date were an Installment Date). Conversions required by this Section
8(d) shall be made in accordance with the provisions of Section 3(c).
Notwithstanding anything to the contrary in this Section 8(d), but subject to
Section 3(d), until the Company Installment Redemption Price (together with any
Late Charges thereon) is paid in full, the Company Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice.

 

(e)         Acceleration of Installment Amounts. Notwithstanding any provision
of this Section 8, during the period commencing on an Installment Date (a
“Current Installment Date”) and ending on the Trading Day immediately prior to
the next Installment Date (each, an “Installment Period”), at the option of the
Holder, at one or more times, the Holder may convert one or more other
Installment Amounts (each, an “Acceleration”), in whole or in part, at the
Company Conversion Price of such Current Installment Date in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis . In
the event that the Holder elects to effect any Acceleration pursuant to this
Section 8(e), the Holder shall notify the Company and the Trustee as to the
Installment Amounts subject to such Acceleration. Notwithstanding the foregoing,
the Holder may not elect to effect the Acceleration of more than an aggregate of
six (6) Installment Amounts pursuant to this Section 8(e). The amount of any
other Installment Amount accelerated pursuant to this Section 8(e) is referred
to as the “Acceleration Amount.”

 

(f)         Blocker Notice; Designated Specified Amounts. Notwithstanding the
foregoing, if (i) the Company has elected to effect a Company Conversion
pursuant to this Section 8 with respect to the applicable Installment Date, (ii)
the Company is permitted pursuant to this Section 8 to effect such Company
Conversion on such Installment Date and (iii) prior to such Installment Date the
Holder has delivered (via electronic mail or otherwise) to the Company and the
Trustee a written notice (a “Blocker Notice”) (A) stating that such Company
Conversion would result in a violation of Section 3(d)(i) and (B) specifying the
portion of the applicable Installment Amount with respect to which such Company
Conversion would result in a violation of Section 3(d)(i) if such Company
Conversion were effected (such amount so specified is referred to herein as the
“Designated Specified Amount”), the Installment Amount of the Holder for such
Installment Date shall be automatically reduced by such Designated Specified
Amount; provided, that (x) at the Holder’s option, at any time prior to the
applicable Installment Date, the Holder may reduce the Designated Specified
Amount of shares of Common Stock covered by such Blocker Notice, in whole or in
part, by delivery of one or more written notices to the Company and the Trustee
(each, a “Withdrawal Notice”, and each date, a “Withdrawal Notice Date”) and
elect to convert the Designated Specified Amount (or such lesser amount as set
forth in the Withdrawal Notice) in accordance with this Section 8 (each a
“Withdrawn Designated Specified Amount”) and (B) the Installment Amount with
respect to such Installment Date shall be automatically increased by an amount
equal to the sum of any Withdrawn Designated Specified Amounts set forth in
Withdrawal Notices of the Holder with respect to such Installment Date delivered
to the Company prior to such Installment Date and (y) either (A) if such
Installment Date is prior to the Maturity Date, the Installment Amount of the
immediately subsequent Installment Date shall be automatically increased by the
Designated Specified Amount (less an amount equal to the sum of any Withdrawn
Designated Specified Amounts set forth in Withdrawal Notices of the Holder
delivered with respect to such Installment Date) or (Y) if such Installment Date
is the Maturity Date, such Designated Specified Amount shall automatically
increase the Company Redemption Amount to be paid in cash on the Maturity Date.

 

20

 

 

9.          NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Securities Purchase Agreement), Bylaws (as defined in the Securities
Purchase Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as any of the Notes are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Notes, the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of the Notes then
outstanding (without regard to any limitations on conversion).

 

10.          RESERVATION OF AUTHORIZED SHARES.

 

(a)         Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 100% of the entire Conversion Rate with respect to the
entire Conversion Amount of each such Note as of the Issuance Date. So long as
any of the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 100% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding pursuant to the terms
hereof, provided that at no time shall the number of shares of Common Stock so
reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
“Required Reserve Amount”). The initial number of shares of Common Stock
reserved for conversions of the Notes and each increase in the number of shares
so reserved shall be allocated pro rata among the holders of the Notes based on
the original principal amount of the Notes held by each holder on the Closing
Date or increase in the number of reserved shares (as the case may be) (the
“Authorized Share Allocation”). In the event that the Holder shall sell or
otherwise transfer any of this Note, each transferee shall be allocated a pro
rata portion of the Holder’s Authorized Share Allocation. Any shares of Common
Stock reserved and allocated to any Person which ceases to hold any Notes shall
be allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.

 

21

 

 

(b)         Insufficient Authorized Shares. If, notwithstanding Section 10(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock upon any conversion due to the failure by the Company to have
sufficient shares of Common Stock available out of the authorized but unissued
shares of Common Stock (such unavailable number of shares of Common Stock, the
“Authorization Failure Shares”), in lieu of delivering such Authorization
Failure Shares to the Holder, the Company shall pay cash (each, an “Authorized
Failure Share Cancellation Amount”) in exchange for the redemption of such
portion of the Conversion Amount convertible into such Authorized Failure Shares
at an amount equal to the sum of (i) the product of (x) such number of
Authorization Failure Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such
Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section 10(b) and (ii) to the extent the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of Authorization Failure Shares,
any brokerage commissions and other out-of-pocket expenses, if any, of the
Holder incurred in connection therewith. Nothing contained in Section 10(a) or
this Section 10(b) shall limit any obligations of the Company under any
provision of the Securities Purchase Agreement.

 

22

 

 

11.         HOLDER’S REDEMPTIONS. The Company, or at the Company’s direction,
the Trustee, shall deliver the applicable Event of Default Redemption Price to
the Holder in cash within three (3) Business Days after the Company’s receipt of
the Holder’s Event of Default Redemption Notice. The Trustee shall not have any
payment obligation under this Section 11 unless and until it has received
sufficient cash from the Company to make any of the payments set forth in this
Section 11. If the Holder has submitted a Fundamental Transaction Redemption
Notice in accordance with Section 5(b), the Company, or at the Company’s
directions, the Trustee, shall deliver the applicable Fundamental Transaction
Redemption Price to the Holder in cash concurrently with the consummation of
such Fundamental Transaction if such notice is received prior to the
consummation of such Fundamental Transaction and within three (3) Business Days
after the Company’s receipt of such notice otherwise. The Company, or at the
Company’s direction, the Trustee, shall deliver the applicable Company
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. In the event of a redemption of less than all of the Conversion Amount of
this Note, the Company shall promptly cause to be issued and, following
authentication of such new Note, delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall immediately return this Note, or issue a new, duly authenticated Note (in
accordance with Section 18(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Event of Default
Redemption Price, Fundamental Transaction Redemption Price or Company
Installment Redemption Price (as the case may be) minus (2) the Principal
portion of the Conversion Amount submitted for redemption and (z) the Conversion
Price of this Note or such new Notes (as the case may be) shall be automatically
adjusted with respect to each conversion effected thereafter by the Holder to
the lowest of (A) the lowest Company Conversion Price of the Installment Dates
occurring during the period commencing on the date the Holder delivers the
applicable Redemption Notice and ending on the date the applicable Redemption
Notice is voided, (B) 85% of the lowest Closing Bid Price of the Common Stock
during the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided and (C) 85% of the VWAP
of the Common Stock for the five (5) Trading Day period immediately preceding
the Conversion Date of the applicable conversion. The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

23

 

 

12.         COMPANY OPTIONAL REDEMPTION. If at any time after the four (4) month
anniversary of the Issuance Date (the “Company Redemption Eligibility Date”), no
Equity Conditions Failure exists, the Company shall have the right to redeem all
but not less than all (except in accordance with a Company Optional Redemption
Blocker Notice (as defined below)) or a portion, of the Conversion Amount then
remaining under this Note (the “Company Optional Redemption Amount”) on the
Company Optional Redemption Date (each as defined below) (a “Company Optional
Redemption”); provided that, notwithstanding the foregoing, if the Company
Optional Redemption Amount for such Company Optional Redemption exceeds such
portion of the Conversion Amount remaining under this Note that the Holder would
be permitted to convert into Common Stock pursuant to Section 3 on the Company
Optional Redemption Notice Date (as defined below) without violating Section
3(d) (the “Permitted Company Optional Redemption Amount”), the Holder, at its
sole option, may deliver a written notice to the Company (a “Company Optional
Redemption Blocker Notice”) stating that such Company Optional Redemption Amount
set forth in the applicable Company Optional Redemption Notice (as defined
below) exceeds the Permitted Company Optional Redemption Amount and, thereafter,
the applicable Company Optional Redemption Amount shall be automatically reduced
to the Permitted Company Optional Redemption Amount set forth in the applicable
Company Optional Redemption Blocker Notice. The portion of this Note subject to
redemption pursuant to this Section 12 shall be redeemed by the Company in cash
at a price (the “Company Optional Redemption Price”) equal to (i) 100% of the
Principal amount being redeemed, plus (ii) a premium equal to 20% of the
Principal amount being redeemed during the period between the Company Redemption
Eligibility Date and the one-year anniversary date of the Issuance Date and 15%
of the Principal amount being redeemed thereafter, plus (iii) all accrued and
unpaid Interest with respect to such portion of the Principal amount and accrued
and unpaid Late Charges, if any, with respect to such portion of such Principal
and such Interest. The Company may exercise its right to require redemption
under this Section 12 by delivering an irrevocable written notice thereof by
electronic mail and overnight courier to all, but not less than all, of the
holders of Notes (the “Company Optional Redemption Notice” and the date all of
the holders of Notes received such notice is referred to as the “Company
Optional Redemption Notice Date”). The Company may deliver only one Company
Optional Redemption Notice during any thirty-day period hereunder. The Company
Optional Redemption Notice shall (x) state the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”) which
date shall not be less than twenty (20) Trading Days nor more than thirty (30)
Trading Days following the Company Optional Redemption Notice Date, (y) certify
that no Equity Conditions Failure exists as of the date of the Company Optional
Redemption Notice, and (z) state the aggregate Conversion Amount of the Notes
which is being redeemed in such Company Optional Redemption from the Holder and
all of the other holders of the Notes pursuant to this Section 12 on the Company
Optional Redemption Date. Notwithstanding anything herein to the contrary, (i)
if an Equity Conditions Failure occurs at any time prior to the Company Optional
Redemption Date, (A) the Company shall provide the Holder a subsequent notice to
that effect and (B) unless the Holder waives the applicable Equity Conditions
Failure occurrence, the Company Optional Redemption shall be cancelled and the
applicable Company Optional Redemption Notice shall be null and void and (ii) at
any time prior to the date the Company Optional Redemption Price is paid, in
full, the Company Optional Redemption Amount may be converted, in whole or in
part, by the Holders into Common Stock pursuant to Section 3. All Conversion
Amounts converted by the Holder after the Company Optional Redemption Notice
Date shall reduce the Company Optional Redemption Amount of this Note required
to be redeemed on the Company Optional Redemption Date. Redemptions made
pursuant to this Section 12 shall be made in accordance with Section 11.

 

24

 

 

13.         VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note.

 

14.         COVENANTS. Until all of the Notes have been converted, redeemed or
otherwise satisfied in accordance with their terms:

 

(a)         Rank. All payments due under this Note shall be senior to all other
Indebtedness of the Company.

 

(b)         Incurrence of Indebtedness. The Company shall not, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
(other than (i) the Indebtedness evidenced by the Notes and (ii) Permitted
Indebtedness).

 

(c)         Incurrence of Indebtedness by Subsidiaries. The Company shall cause
each of its Subsidiaries to not, directly or indirectly, incur or guarantee,
assume or suffer to exist any Indebtedness other than the Subsidiary Notes.

 

(d)         Existence of Liens. The Company shall not, directly or indirectly,
allow or suffer to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by the Company (collectively, “Liens”) other than
Permitted Liens.

 

(e)         Existence of Subsidiary Liens. The Company shall cause each of its
Subsidiaries to not, directly or indirectly, allow or suffer to exist any Lien
upon or in any property or assets (including accounts and contract rights) owned
by any of its Subsidiaries other than (i) Liens created pursuant to the
Subsidiary Notes and (ii) Liens specified in clauses (i) through (iii) of the
definition of Permitted Liens.

 

(f)         Restricted Payments. The Company shall not, directly or indirectly,
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents (in whole or in part, whether by way of open
market purchases, tender offers, private transactions or otherwise), all or any
portion of any Indebtedness, whether by way of payment in respect of principal
of (or premium, if any) or interest on, such Indebtedness if at the time such
payment is due or is otherwise made or, after giving effect to such payment, (i)
an event constituting an Event of Default has occurred and is continuing or (ii)
an event that with the passage of time and without being cured would constitute
an Event of Default has occurred and is continuing.

 

(g)         Restricted Payments. The Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, defease, repurchase, repay
or make any payments in respect of, by the payment of cash or cash equivalents
(in whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness,
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, other than in accordance with the terms of the
Subsidiary Notes.

 

25

 

 

(h)         Restriction on Redemption and Cash Dividends. The Company shall not,
and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock (other than dividends paid by
wholly-owned Subsidiaries to the Company or to other wholly-owned Subsidiaries
if either (i) such Subsidiary is a Borrower Subsidiary or (ii) the equity
interests of such Subsidiary have been pledged to the Collateral Agent as
provided in the Security Documents).

 

(i)         Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of intellectual property rights by the
Company and its Subsidiaries in the ordinary course of the Company’s business of
enforcing and licensing intellectual property rights. For the avoidance of
doubt, this clause shall prevent (i) the Company from transferring any of its
assets to any Subsidiary except pursuant to the Subsidiary Notes, and (ii) any
Subsidiary from transferring any of its assets to any other Subsidiary.

 

(j)         Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of its Subsidiaries to mature or accelerate
prior to the Maturity Date.

 

(k)         Change in Nature of Business. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by or publicly contemplated to be conducted by the Company
and each of its Subsidiaries on the Issuance Date or any business substantially
related or incidental thereto. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, modify its or
their corporate structure or purpose provided that an acquisition of
intellectual property and related assets which can be used in other industries
shall be permitted.

 

(l)         Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary. The
Company shall take all action necessary to prevent any Borrower Subsidiary from
becoming Insolvent (as such term is defined in the Securities Purchase
Agreement). The Company shall cause each Borrower Subsidiary to pay all accounts
payable and other amounts owed by such Borrower Subsidiary (other than
Indebtedness) when due, except for such amounts as are being contested in good
faith and for which adequate reserves have been established and are being
maintained by such Borrower Subsidiary in accordance with GAAP (as defined in
the Securities Purchase Agreement).

 

26

 

 

(m)         Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times in all
material respects with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

(n)         Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, take all action necessary or advisable to
maintain all of the Intellectual Property Rights (as defined in the Securities
Purchase Agreement) of the Company and/or any of its Subsidiaries that the Board
of Directors of the Company, in the good faith exercise of its business
judgment, determines are necessary or material to the conduct of its business in
full force and effect.

 

(o)         Maintenance of Insurance. The Company shall maintain, and cause each
of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

(p)         Investments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, without the prior written
express consent of the Holder, lend money or credit (by way of guarantee or
otherwise) or make advances to any Subsidiary, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any Subsidiary (other than (A)
a wholly-owned Subsidiary (i) that is a Borrower Subsidiary or (ii) the equity
interests of which have been pledged to the Collateral Agent as provided in the
Security Documents or (B) pursuant to the Subsidiary Notes).

 

(q)         Transactions with Affiliates. The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except transactions necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an affiliate thereof.

 

(r)         Restricted Issuances. The Company shall not, directly or indirectly,
without the prior written consent of the holders of a majority in aggregate
principal amount of the Notes then outstanding, (i) issue any Notes (other than
as contemplated by the Securities Purchase Agreement, the Indenture, the
Supplemental Indenture and the Notes) or (ii) issue any other securities that
would cause a breach or default under the Notes or the Warrants.

 

27

 

 

(s)         New Subsidiaries. Simultaneously with the acquisition or formation
of any new Subsidiary (a “New Subsidiary”), the Company shall deliver, or cause
the applicable Subsidiary to deliver to the Collateral Agent, each of the
physical stock certificates or other ownership certificates representing all of
the equity ownership interest in such New Subsidiary, along with undated stock
powers (or the equivalent) for each such certificates, executed in blank (or, if
any such shares or other ownership interests are uncertificated, confirmation
and evidence reasonably satisfactory to the Collateral Agent that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of
the Code or any other similar or local or foreign law that may be applicable);
provided, however no certificates shall be delivered or required to be delivered
by the Company to the extent such delivery results in the New Subsidiary being
required to file separate financial statements with the SEC (or any other
governmental agency) pursuant to Rule 3-16 of Regulation S-X under the
Securities Act, in which case, the Company shall at the time of the formation of
the New Subsidiary (i) lend to the New Subsidiary pursuant to a Subsidiary Note
an amount equal to the fair market value of the assets to be contributed to or
to be acquired by such New Subsidiary minus $1.00, (ii) cause the New Subsidiary
to execute a Subsidiary Note in the amount specified in clause (i), (iii) file a
UCC-1 in the appropriate jurisdiction (or the analog thereof if such Subsidiary
is outside the United States) in the name of the Company listing the Collateral
Agent as the assignee thereof, (iv) if applicable, cause the New Subsidiary to
enter into a patent assignment in favor of the Company in a form reasonably
satisfactory to the Collateral Agent assigning all of the New Subsidiary’s
patent rights to the Company, (v) if applicable, file with the U.S. Patent and
Trademark Office the patent assignment referenced in (iv) along with a patent
assignment in favor of the Collateral Agent in a form reasonably satisfactory to
the Collateral Agent assigning all of the Company’s rights in the patent
assignment referenced in (iv) to the Collateral Agent, and (vi) deliver to the
Collateral Agent (A) the Subsidiary Note, endorsed to the order of the
Collateral Agent, (B) a Collateral Assignment Agreement assigning the Company’s
right, title and interest in the Subsidiary Note to the Collateral Agent, (C)
evidence of the filing of the UCC-1 (or any foreign analog), and (D) if
applicable, filed copies of the patent assignments referenced in clauses (iv)
and (v).

 

(t)         Lockbox Balance; Lockbox Account.

 

(i)         Commencing on the date that the Closing Bid Price of the Common
Stock is less than $0.25 (appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalizations or other similar transaction
occurring after the Issuance Date) and continuing until the average VWAP of the
Common Stock for a period of ten (10) consecutive Trading Days is greater than
$0.25 (appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalizations or other similar transaction occurring after the
Issuance Date), the Company shall at all times cause the Lockbox Balance in a
bank account controlled by the Collateral Agent (as defined in the Security
Agreement) and otherwise reasonably satisfactory to the Holder to exceed the sum
of 50% of the principal and accrued and unpaid interest, Late Charges, if any,
and other amounts owed under this Note and the other Transaction Documents at
such time (collectively, the “Adjusted Note Obligations”). The Company shall
establish and maintain a Controlled Account Agreement with the Collateral Agent
and the bank each bank at which the Controlled Account is maintained in form and
substance reasonably acceptable to the Collateral Agent.

 

28

 

 

(ii)         If on any day, the Adjusted Note Obligations exceeds the Lockbox
Balance, the Company shall, within three (3) Business Days, cause an amount
equal to such excess to be deposited into the Controlled Account.

 

15.         PARTICIPATION. In addition to any adjustments pursuant to Section 7,
the Holder, as the holder of this Note, shall be entitled to receive such
dividends paid and distributions made to the holders of Common Stock to the same
extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).

 

16.         AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder and the Trustee (if such amendment adversely affects the rights,
privileges and immunities of the Trustee) shall be required for any change or
amendment to this Note. No consideration shall be offered or paid to the Holder
to amend or consent to a waiver or modification of any provision of this Note
unless the same consideration is also offered to all of the holders of the
Notes.

 

17.         TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without restriction and without the consent of the Company; provided,
that this Note may not be transferred to more than five (5) transferees.

 

18.         REISSUANCE OF THIS NOTE.

 

(a)         Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and, following authentication of such new Note, deliver upon the order of the
Holder a new Note (in accordance with Section 18(d)), registered as the Holder
may request, representing the outstanding Principal being transferred by the
Holder and, if less than the entire outstanding Principal is being transferred,
a new, duly authenticated Note (in accordance with Section 18(d)) to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

29

 

 

(b)         Lost, Stolen or Mutilated Note. Upon compliance with Section 2.07 of
the Indenture, the Company shall execute and, following authentication of such
new Note, deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

 

(c)         Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new, duly authenticated Note or Notes (in accordance with
Section 18(d) and in principal amounts of at least $1,000) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d)         Issuance of New Notes. Whenever the Company is required to issue a
new duly authenticated Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Principal remaining outstanding (or in the case
of a new Note being issued pursuant to Section 18(a) or Section 18(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the Principal remaining outstanding under this Note immediately prior
to such issuance of new Notes), (iii) shall have an issuance date, as indicated
on the face of such new Note, which is the same as the Issuance Date of this
Note, (iv) shall have the same rights and conditions as this Note, (v) shall
represent accrued and unpaid Interest and Late Charges on the Principal and
Interest of this Note, from the Issuance Date and (vi) shall be duly
authenticated by the Trustee in accordance with the Indenture.

 

19.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder and
the Trustee that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note (including,
without limitation, compliance with Section 7).

 

30

 

 

20.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof. The Trustee shall have no duty under the
Notes to confirm or verify or monitor the Company’s compliance with the terms or
its obligations under the Notes.

 

21.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.

 

22.         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

23.         DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Conversion Price, the Closing Bid Price, the Closing Sale Price or fair
market value (as the case may be) or the arithmetic calculation of the
Conversion Rate or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via electronic
mail (i) within three (3) Business Days after receipt of the applicable notice
giving rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to agree upon such determination or calculation within three
(3) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Holder (as the case may
be), then the Company shall, within two (2) Business Days, submit via electronic
mail (a) the disputed determination of the Conversion Price, the Closing Bid
Price, the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Holder and reasonably
acceptable to the Company or (b) the disputed arithmetic calculation of the
Conversion Rate or any Redemption Price (as the case may be) to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant (as the case may be) to perform the
determinations or calculations (as the case may be) and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives such disputed determinations or calculations (as the case may be). Such
investment bank’s or accountant’s determination or calculation (as the case may
be) shall be binding upon all parties absent demonstrable error.

 

31

 

 

24.         NOTICES; PAYMENTS.

 

(a)         Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company will give written
notice to the Holder and the Trustee (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder. All notices to be provided to the
Trustee hereunder shall be delivered to the Trustee by facsimile (303-262-0608)
or via hard copy to the Trustee at its Corporate Trust Office (as defined in the
Indenture) located in Highlands Ranch, Colorado.

 

(b)         Currency. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this Note,
the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c)         Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of sixteen and
one-half percent (16.5%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

32

 

 

25.         CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

26.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

27.         GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

28.         CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)         “Bloomberg” means Bloomberg, L.P.

 

(b)         “Business Day” means any day other than (i) a Saturday or a Sunday,
or (ii) a day on which Federal or State banking institutions in the Borough of
Manhattan, the City and State of New York or in the State in which the Corporate
Trust Office (as defined in the Indenture) may be located from time to time, are
authorized or obligated by law, executive order or regulation to close.

 

33

 

 

(c)         “Change of Control” means any Fundamental Transaction other than
(i) any merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of a majority of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of a majority of the voting power of the surviving entity (or entities
with the authority or voting power to elect the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities) after such reorganization, recapitalization or reclassification, or
(iii) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company or any of its Subsidiaries.

 

(d)         “Change of Control Redemption Premium” means 120% during the period
from the Issuance Date to the one-year anniversary of the Issuance Date and 115%
thereafter.

 

(e)         “Closing Bid Price” and “Closing Sale Price” means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Inc.(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price (as the
case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 23. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination, recapitalizations or other similar transaction
during such period.

 

(f)         “Code” means the Uniform Commercial Code as in effect from time to
time in the State of New York.

 

34

 

 

(g)         “Collateral Assignment Agreement” manes the Collateral Assignment
Agreement, the form of which is included in the Security Documents.

 

(h)         “Common Stock” means (i) the Company’s shares of common stock, $0.01
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(i)         “Company Conversion Price” means, with respect to a particular date
of determination, the price which is equal to the product of (1) 85% multiplied
by (2) the quotient of (A) the sum of each of the three (3) lowest Closing Sale
Prices of the Common Stock during the period of (X) with respect to the first
Installment Amount, the number of Trading Days between the Issuance Date and the
Installment Date of the first Installment Amount and (Y) with respect to any
Installment Amount other than the first Installment Amount, twenty (20)
consecutive Trading Day immediately preceding the applicable Installment Date
(each such period, a “Company Conversion Measuring Period”) divided by (B) three
(3). All such determinations to be appropriately adjusted for any stock split,
stock dividend, stock combination or other similar transaction during any such
Company Conversion Measuring Period.

 

(j)         “Conversion Share Ratio” means as to any applicable Installment
Date, the quotient of (i) the number of Pre-Installment Conversion Shares
delivered in connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

 

(k)         “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(l)         “Eligible Market” means The New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market, the NYSE MKT, the OTCQB or the
Principal Market.

 

35

 

 

(m)         “Equity Conditions” means: (i) on each day during the period
beginning one month prior to the applicable date of determination and ending on
and including the applicable date of determination (the “Equity Conditions
Measuring Period”), the Common Stock (including all of the Registrable
Securities) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) Trading Days and occurring
prior to the applicable date of determination due to business announcements by
the Company); (ii) on each day during the Equity Conditions Measuring Period,
the Company shall have delivered all shares of Common Stock issuable upon
conversion of this Note on a timely basis as set forth in Section 3 hereof and
all other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iii) any shares
of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating Section 3(d)(i)(i) hereof;
(iv) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable); (v) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vi) the Holder shall not be in (and no
other Buyer shall be in) possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(vii) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in material compliance with each, and shall not have
breached any representation or warranty in any material respect (other than
representations or warranties subject to material adverse effect or materiality,
which may not be breached in any respect) or any covenant or other term or
condition of any Transaction Document in any material respect, including,
without limitation, the Company shall not have failed to timely make any payment
pursuant to any Transaction Document; and (viii) without limiting clause (viii)
above, on each day during the Equity Conditions Measuring Period, there shall
not have occurred an Event of Default or an event that with the passage of time
or giving of notice would constitute an Event of Default; and (viii) no Material
Adverse Change then exists.

 

(n)         “Equity Conditions Failure” means, with respect to a particular date
of determination, that on any day during the period commencing twenty (20)
Trading Days immediately prior to such date of determination, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

 

(o)         “Equity Value Redemption Premium” means 120% during the period from
the Issuance Date to the one-year anniversary of the Issuance Date and 115%
thereafter.

 

(p)         “Fundamental Transaction” means that (i) (1) the Company shall,
directly or indirectly, in one or more related transactions, consolidate or
merge with or into (whether or not the Company is the surviving corporation) any
other Person, or (2) the Company shall, directly or indirectly, in one or more
related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company shall, directly or indirectly, in
one or more related transactions, allow any other Person to make a purchase,
tender or exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (4) the Company shall, directly or indirectly, in
one or more related transactions, consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
shall, directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify the Common Stock (which shall not include a reverse
stock split), or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company, excluding Iroquois (as defined in the Securities Purchase
Agreement).

 

36

 

 

(q)         “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(r)         “Holder Pro Rata Amount” means a fraction (i) the numerator of which
is the original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(s)         “Indenture” means that certain Indenture, dated as of the Issuance
Date, by and between the Company and the Trustee, as may be amended or
supplemented from time to time, including without limitation, by any
Supplemental Indenture (as defined below).

 

(t)         “Installment Amount” means, with respect to any Installment Date,
the sum of (A) (I) with respect to any Installment Date other than the Maturity
Date, lesser of (X) the product of (I) $595,238.10, multiplied by (II) the
Holder Pro Rata Amount and (Y) the Principal amount then outstanding under this
Note as of such Installment Date, and (II) with respect to the Installment Date
that is the Maturity Date, the Principal amount then outstanding under this Note
as of such Installment Date (in each case, as any such Installment Amount may be
reduced pursuant to the terms of this Note, whether upon conversion, redemption
or otherwise), (B) any Acceleration Amount accelerated pursuant to Section 8(e)
and included in such Installment Amount in accordance therewith, (C) any
Designated Specified Amount deferred pursuant to Section 8(f) and included in
such Installment Amount in accordance therewith and (D)  in each case of clauses
(A) through (C) above, the sum of any accrued and unpaid Interest as of such
Installment Date under this Note and accrued and unpaid Late Charges, if any,
under this Note as of such Installment Date. In the event the Holder shall sell
or otherwise transfer any portion of this Note, the transferee shall be
allocated a pro rata portion of each unpaid Installment Amount hereunder.

 

(u)         “Installment Date” means the first (1st) Trading Day of every
calendar month after the Issuance Date until the Maturity Date.

 

(v)         “Interest Conversion Price” means, for any Interest Date, the sum of
the VWAP of the Common Stock for each of the five (5) consecutive Trading Days
immediately preceding such Interest Date, divided by (y) five (5). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any such measuring period.

 

37

 

 

(w)        “Interest Date” means January 1, April 1, July 1 and October 1 of
each year (each, an “Interest Date”).

 

(x)         “Interest Rate” means eight percent (8%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(y)         “Lockbox Balance” means, as of any given time, the cash balance held
in the Controlled Account.

 

(z)         “Market Price” means, for any given date, the lesser of (x) the VWAP
of the Common Stock on the Trading Day immediately preceding such given date and
(y) quotient of (I) the sum of the three (3) lowest VWAPs of the Common Stock
during the ten (10) consecutive Trading Day period ending and including the
Trading Day immediately prior to such given date, divided by (II) three (3)
(such period, the “Market Price Measuring Period”). All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transactions during such Market Price
Measuring Period.

 

(aa)       “Material Adverse Change” shall mean, as of any time of
determination, during the period commencing on the Subscription Date and ending
on such time of determination, a material adverse change and/or a material
adverse development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole; provided that none of the
following will constitute, or be considered in determining whether there has
been, a Material Adverse Change: any event, change, circumstance, effect or
other matter resulting from or related to (i) any outbreak or escalation of war
or major hostilities or any act of terrorism, (ii) changes in laws, GAAP or
enforcement or interpretation thereof, (iii) changes that generally affect the
industries and markets in which the Company operates which do not have a
disproportionate effect on the Company and its Subsidiaries, (iv) changes in
financial markets, general economic conditions (including prevailing interest
rates, exchange rates, commodity prices and fuel costs) or political conditions,
or (v) any action taken or failed to be taken pursuant to or in accordance with
any Transaction Document at the written request of, or consented to in writing
by, the Holder.

 

(bb)      “Maturity Date” shall mean February 4, 2017; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date,
provided further that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.

 

38

 

 

(cc)       “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(dd)       “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(ee)       “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the other Notes; (ii) other Indebtedness of the Company (other than as
expressly specified in, and permitted by, clause (iii) below) not to exceed
$250,000 in the aggregate outstanding at any time; provided, however, such
Indebtedness shall be made expressly subordinate in right of payment to the
Indebtedness evidenced by the Notes, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (A) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (B) total interest and fees at a rate in excess of the Interest Rate;
and (iii) equipment leases and purchase money obligations of the Company not to
exceed $250,000 in the aggregate outstanding at any time.

 

(ff)         “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent; (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings; (iv) Liens securing the Indebtedness
expressly permitted by clause (iii) of the definition of Permitted Indebtedness;
provided such Liens are limited only to the assets financed by such
Indebtedness; and (iv) Liens securing the Company’s obligations under the
Transaction Documents.

 

(gg)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(hh)       “Pre-Installment Conversion Price” means, with respect to a
particular date of determination, the price which is equal to the product of (1)
85% multiplied by (2) the quotient of (A) the sum of each of the three (3)
lowest Closing Sale Prices of the Common Stock during the twenty (20)
consecutive Trading Day period immediately preceding (i) the Issuance Date (with
respect to the first Installment Amount only) and (ii) with respect to any
Installment Amount other than the first Installment Amount, the delivery or
deemed delivery of the applicable Company Installment Notice divided by (B)
three (3). All such determinations to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during any
such measuring period.

 

39

 

 

(ii)         “Principal Market” means the Nasdaq Capital Market.

 

(jj)         “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

 

(kk)       “Quarter” means each of: (i) the period beginning on and including
January 1 and ending on and including March 31; (ii) the period beginning on and
including April 1 and ending on and including June 30; (iii) the period
beginning on and including July 1 and ending on and including September 30; and
(iv) the period beginning on and including October 1 and ending on and including
December 31.

 

(ll)         “Redemption Notices” means, collectively, Event of Default
Redemption Notices and Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(mm)     “Redemption Premium” means 120% during the period from the Issuance
Date to the one-year anniversary of the Issuance Date and 115% thereafter.

 

(nn)      “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices and the Company Installment
Redemption Prices, and each of the foregoing, individually, a “Redemption
Price.”

 

(oo)      “SEC” means the United States Securities and Exchange Commission or
the successor thereto.

 

(pp)      “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of Notes pursuant to which the Company issued Notes and
Warrants, as may be amended from time to time.

 

(qq)      “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

(rr)        “Security Agreement” means that certain security agreement, dated as
of the Closing Date, by and among the Company, its Subsidiaries and the initial
holders of the Notes, as may be amended from time to time.

 

(ss)       “Security Documents” has the meaning set forth in the Securities
Purchase Agreement.

 

(tt)         “Subscription Date” means May 4, 2015.

 

40

 

 

(uu)      “Subsidiaries” means any Person in which the Company, directly or
indirectly, (i) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing.

 

(vv)      “Successor Entity” means the Person (or, if so elected by the Holder,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(ww)     “Supplemental Indenture” shall have the meaning ascribed to such term
in the Securities Purchase Agreement, as such supplemental indenture may be
amended, modified or supplemented from time to time.

 

(xx)        “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(yy)      “Trustee” means Computershare Trust Company, N.A., in its capacity as
trustee under the Indenture, or any successor or any additional trustee
appointed with respect to the Notes pursuant to the Indenture.

 

(zz)        “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(aaa)     “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink OTC Markets
Inc.(formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 23. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

41

 

 

(bbb)    “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, as may be amended from time to time, and shall include all
warrants issued in exchange therefor or replacement thereof.

 

29.         DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries. Nothing contained in this Section 29 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(j) of the
Securities Purchase Agreement.

 

30.         MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities
Purchase Agreement, nothing contained in this Note shall, or shall be deemed to,
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

 

31.         SECURITY. This Note and the other Notes are secured to the extent
and in the manner set forth in the Transaction Documents (including, without
limitation, the Security Agreement and the other Security Documents).

 

32.         TRUSTEE. The rights, privileges and immunities of the Trustee set
forth in Article VII of the Indenture are incorporated herein, mutatis mutandis.

 

[signature page follows]

 

42

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  Vringo, Inc.         By:        Name:      Title:

 

 

 

 

EXHIBIT I

VRINGO, INC.
CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Vringo, Inc. (the “Company”). In accordance with and pursuant
to the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of common stock,
$0.01 par value per share (the “Common Stock”), of the Company, as of the date
specified below.

 

Date of Conversion:       Aggregate Conversion Amount to be converted:      
Conversion Price:       Number of shares of Common Stock to be issued:      
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:   Issue to:                      
E-mail Address:       Holder:       By:       Title:       Dated:       Account
Number:     (if electronic book entry transfer)       Transaction Code Number:  
  (if electronic book entry transfer)   Installment Amount(s) to be reduced (and
corresponding Installment Date(s)) and amount of reduction:
_________________________________                        

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company, LLC to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated May 4, 2015 from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company, LLC.

 

  Vringo, Inc.         By:        Name:      Title:

 



 

